 Case: 4:21-cv-00286-HEA Doc. #: 30 Filed: 05/03/21 Page: 1 of 9 PageID #: 239




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MISSOURI
                        EASTERN DIVISION

COURTHOUSE NEWS                      )
SERVICE,                             )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )      Case No. 4:21-CV-00286-HEA
                                     )
JOAN M. GILMER, et al,               )
                                     )
      Defendants.                    )

                      DEFENDANTS’ MEMORANDUM
                   IN SUPPORT OF MOTION TO DISMISS

      Defendants Joan M. Gilmer and Kathy S. Lloyd in support of

Defendant’s contemporaneously filed Motion to Dismiss state as follows:

      I.    INTRODUCTION

      Plaintiff brings suit challenging “the policies and practices” of the

Circuit Clerk of St. Louis County and the Administrative Director of the

Missouri Office of State Courts Administrator (“OSCA”) in relationship to

“contemporaneous” access to new civil petitions. Plaintiff alleges that St.

Louis County “withholds” access to newly filed civil petitions,

misunderstanding how Missouri has traditionally defined what constitutes a

“filed” petition. See Supreme Court of Missouri Rule 103.03(a) (“Files of the

Court (a) When a court accepts an electronic document for filing, the

electronic document is the official court record.”); see also Missouri Supreme

                                   Page 1 of 9
 Case: 4:21-cv-00286-HEA Doc. #: 30 Filed: 05/03/21 Page: 2 of 9 PageID #: 240




Court Rule 103.06(f); Supreme Court of Missouri Court Operating Rule 27.

Plaintiff’s claims disregard any duty of the Clerk to ensure only non-

confidential filings are released to the public, or that the petitions are

properly filed and paid for before the court exercises its jurisdiction over the

matter. Instead, the Plaintiffs come to the federal courts in an effort to

compel a state to impose a new system for processing and providing public

access to cases with no consideration to the technical build of Missouri’s e-

filing system, the effect it would have on the ability for courts to regulate

their own dockets, or even basic principles of equity, federalism, and comity.

      The Missouri E-filing system, and its the public access portal Case.net,

are operated by OSCA and used by the local circuit clerks, who have control

over matters filed in their jurisdiction. These two systems are governed by

Missouri Supreme Court Operating Rules, issued with the force and effect of

law by the Missouri Supreme Court pursuant to Article V, Sec. 5 of the

Missouri Constitution. A change in Missouri e-filing system would

necessarily need to be reflected in the Operating Rules, as dictated by the

Supreme Court of Missouri.

      Plaintiff’s claims, on their face, put the federal courts in direct conflict

with the Missouri courts before the Missouri courts have had the opportunity

to address these concerns. And any grant of relief from this Court would put

this Court in a supervisory role over the Supreme Court of Missouri until the

                                    Page 2 of 9
 Case: 4:21-cv-00286-HEA Doc. #: 30 Filed: 05/03/21 Page: 3 of 9 PageID #: 241




State could come to a solution that this court finds tenable. This intrusion

into the internal processes of the Missouri Courts is the exact issue that the

Younger abstention doctrine and its progeny contemplate, as outlined in

Courthouse News Service v. Brown, 908 F.3d 1063 (7th Cir. 2018).

      Defendants have filed a contemporaneous Memorandum in Opposition

to Plaintiff’s Motion for Preliminary Injunction, asserting, among other

things, that Plaintiff has failed to state a claim upon which relief can be

granted. In the interest of judicial economy, Defendants incorporate those

suggestions into this Memorandum in Support of Motion to Dismiss.

      II.   Standard of Review

      Defendants move to dismiss the Complaint pursuant to Fed. R. Civ. P.

12. “Judgment on the pleadings is appropriate where no material issue of fact

remains to be resolved and the movant is entitled to judgment as a matter of

law.” Faibisch v. Univ. of Minnesota, 304 F.3d 797, 803 (8th Cir. 2002). To

survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court must accept as true

all facts pleaded by Plaintiff, granting him those reasonable inferences the

factual content permits. United States v. Any & All Radio Station

Transmission Equip., 207 F.3d 458, 462 (8th Cir. 2000). But, legal

conclusions masquerading as factual allegations are not accepted as true.

                                    Page 3 of 9
 Case: 4:21-cv-00286-HEA Doc. #: 30 Filed: 05/03/21 Page: 4 of 9 PageID #: 242




Iqbal, 556 U.S. at 678. “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id.

      III.   Due to the principles of equity, federalism, and comity, it

             is not appropriate for the federal court to undertake

             supervision of the Missouri courts.

      State courts have a significant interest in running their own clerks’

offices and setting their own filing procedures. Courthouse News Service, 908

F.3d at 1071. When these procedures are challenged as they have been here,

the state courts should be given the first opportunity to determine precisely

what level of press access is required, appropriate, and feasible in a state

court. Id. A federal court may, and often must decline to exercise its

jurisdiction where doing so would intrude upon the independence of the state

courts. SKS & Associates v. Dart, 619 F.3d 674, 682 (7th Cir. 2010). The

abstention doctrine recognizes that “the State’s interests are paramount and

that a dispute would best be adjudicated in a state forum.” Quackenbush v.

Allstate Ins. Co., 517 U.S. 706, 728 (1996). “This equitable decision balances

the strong federal interest in having certain classes of cases, and certain

federal rights, adjudicated in federal court, against the State’s interests in

maintaining uniformity in the treatment of an essentially local problem.” Id.

(citations and internal quotations omitted).

      Understanding abstention is the exception, not the rule, Defendants do

                                    Page 4 of 9
 Case: 4:21-cv-00286-HEA Doc. #: 30 Filed: 05/03/21 Page: 5 of 9 PageID #: 243




not invoke this principle lightly. However, Plaintiff is seeking to interject the

federal courts into the day-to-day operations of the Missouri state courts

without allowing the Missouri state courts the opportunity to weigh in on its

own rules and operations. See Courthouse News Service, 908 F.3d at 1071.

(“CNS has not yet sought relief in the state courts here. Proceeding straight

to the federal court to resolve a dispute with a state court clerk over the

timing of access conflicts with the general principles of federalism, comity,

and equity that underlie abstention. Unless and until the state courts have

proven unwilling to address an alleged First Amendment violation—which

we are not yet convinced exists—the federal courts should not exercise

jurisdiction over the matter.”).

      The Seventh Circuit, in a matter strikingly similar to this case and

filed by the same Plaintiff, outline how the abstention doctrine applies in this

circumstance. Starting with the Supreme Court’s seminal abstention case of

Younger v. Harris, the Seventh Circuit chose to refrain from exercising

federal constitutional claims that seek to interfere with or interrupt ongoing

state proceedings. Id.; see also Younger v. Harris, 401 U.S. 800 (1971). This

doctrine was expanded by O’Shea v. Littleton, 414 U.S. 488, 500 (1974)

(“Apparently the order would contemplate interruption of state proceedings

to adjudicate assertions of noncompliance by petitioners. This seems to us

nothing less than an ongoing federal audit of state criminal proceedings

                                    Page 5 of 9
 Case: 4:21-cv-00286-HEA Doc. #: 30 Filed: 05/03/21 Page: 6 of 9 PageID #: 244




which would indirectly accomplish the kind of interference that Younger v.

Harris, supra, and related cases sought to prevent.”) and Rizzo v. Goode, 423

U.S. 362, 378-9 (1976) (“When the frame of reference moves from a unitary

court system, governed by the principles just stated, to a system of federal

courts representing the Nation, subsisting side by side with 50 state judicial,

legislative, and executive branches, appropriate consideration must be given

to principles of federalism in determining the availability and scope of

equitable relief.”).

      Combined with the general principles of federalism, equity, and comity,

the Seventh Circuit used these principles to determine that abstention was

appropriate. Courthouse News Service, 908 F.3d at 1073. The Eighth Circuit

has reached the same conclusion in different but similar circumstances. See

Oglala Sioux Tribe v. Fleming, 904 F.3d 603 (8th Cir. 2018) (“A federal court

order dictating what procedures must be used in an ongoing state proceeding

would interfere with that proceeding by inhibiting the legitimate functioning

of the individual state’s judicial system.”). See also Dixon v. City of St. Louis,

950 F.3d 1052 (8th Cir. 2020) (“We note that this principle of comity takes on

special force when federal courts are asked to decide how state courts should

conduct their business.”) (reversing district court’s grant of preliminary

injunction because the district court “interjected the power of the federal

government into the Missouri Supreme Court’s attempt to police its own

                                    Page 6 of 9
 Case: 4:21-cv-00286-HEA Doc. #: 30 Filed: 05/03/21 Page: 7 of 9 PageID #: 245




lower courts, without contemplating what this would mean for federal-state

relations.”) (citation, internal quotations, and modifications omitted).

      Cooperation and comity, not competition and conflict, are essential to

the federal design.” Kowalski v. Tesmer, 543 U.S. 125, 133 (2004). Comity is

given vital consideration in deciding to abstain from federal intervention of a

state process. See Younger 401 U.S. at 750. This includes “a proper respect for

state functions, a recognition of the fact that the entire country is made up of

a Union of separate state governments, and a continuance of the belief that

the National Government will fare best if the States and their institutions

are left free to perform their separate functions in their separate ways.” SKS

& Assocs., Inc., 619 F.3d at 678. This principle of comity takes on special force

when federal courts are asked to decide how state courts should conduct their

business. Courthouse News Service, 908 F.3d at 1074.

      Plaintiffs seek to use the federal courts to compel Missouri to change its

rules to allow for contemporaneous access to newly submitted civil

complaints. Plaintiff’s Complaint then, in an effort to illustrate their desire,

gives examples of systems that give instant access to newly submitted

complaints. This is a process not even used by the Supreme Court of the

United States. See id. at 1065. In order to comply, this court would

necessarily need to mandate changes to the Missouri Supreme Court

Operating Rules (“COR”) issued by the Missouri Supreme Court, in particular

                                    Page 7 of 9
 Case: 4:21-cv-00286-HEA Doc. #: 30 Filed: 05/03/21 Page: 8 of 9 PageID #: 246




COR 2 and 27. In addition, Plaintiff’s requested relief would force immediate

modification of design and scope of operating systems, which takes resources

and money on a limited state budget. This imposition would be highly

intrusive of state court administrative functions and deprive the state of the

opportunity to govern itself and administer its judicial process on its own.

Plaintiff’s examples show it wants one immediate way of operating e-filing

systems. That’s not comity, its conquest.

      This Court is in position to allow Missouri to address a Missouri issue,

and should exercise its right to abstain in order to preserve the principles of

comity, equity, and federalism that the framers intended. It should never be

forgotten that this slogan, ‘Our Federalism,’ born in the early struggling days

of our Union of States, occupies a highly important place in our Nation's

history and its future. Younger, 401 U.S. at 44–45.

      IV.   CONCLUSION

      Accordingly, Defendants respectfully request the Court GRANT

Defendants’ Motion to Dismiss and dismiss this civil action.

                                            ERIC S. SCHMITT
                                            Attorney General

                                            /s/ Gerald M. Jackson
                                            Gerald M. Jackson
                                            Assistant Attorney General
                                            Missouri Bar No. 66995
                                            Supreme Court Building
                                            207 West High Street

                                   Page 8 of 9
 Case: 4:21-cv-00286-HEA Doc. #: 30 Filed: 05/03/21 Page: 9 of 9 PageID #: 247




                                               P.O. Box 899
                                               Jefferson City, MO 65102
                                               Telephone: 573-751-7493
                                               Telefax: 573-751-5660
                                               E-mail: gerald.jackson@ago.mo.gov

                                               /s/ D. Ryan Taylor
                                               D.RYAN TAYLOR
                                               Assistant Attorney General
                                               Missouri Bar No. 63284
                                               Fletcher Daniels State
                                               Office Building
                                               615 E. 13th Street, Suite 401
                                               Kansas City, MO 64106
                                               Phone: (816) 889-5008
                                               Fax: (573) 751-5660
                                               ryan.taylor@ago.mo.gov

                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 3, 2021, a true and accurate
copy of the foregoing was filed electronically with the Clerk of the Court to be served
by operation of the Court’s electronic filing system to all entered parties.

                                               /s/ D. Ryan Taylor
                                               Assistant Attorney General




                                      Page 9 of 9
